UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6369



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN ALPHONZO HUYGHUE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-01-309; CA-04-531)


Submitted:   June 9, 2005                  Decided:   June 16, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Alphonzo Huyghue, Appellant Pro Se. Robert Albert Jamison
Lang, OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John    Alphonzo    Huyghue   seeks      to    appeal       the    district

court’s order accepting the recommendation of the magistrate judge

and dismissing his petition filed under 28 U.S.C. § 2255 (2000) as

untimely.      An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).                 A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                             28 U.S.C.

§   2253(c)(2)     (2000).     A    prisoner   satisfies         this    standard     by

demonstrating      that   reasonable      jurists      would       find       that   his

constitutional      claims    are   debatable    and      that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record   and   conclude      that   Huyghue    has   not    made    the       requisite

showing.    Accordingly, we deny leave to proceed in forma pauperis,

deny a certificate of appealability, and dismiss the appeal as

untimely.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                              DISMISSED


                                      - 2 -